PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314



In re Application of CHAOXI CHEN
Appl No.: 16/663,939
Filed: October 25, 2019
Attorney Docket No.:  526208US
For:  ELECTRONIC DEVICE
::::


DECISION ON PETITION
     UNDER 37 CFR 1.181


This is a decision on the petition under 37 CFR 1.181(a), filed on July 13, 2022, requesting consideration of the documents (AA), (AB), (AO), (AP), and (AW) listed on the Information Disclosure Statement of July 12, 2022. No petition fee is required

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals that the examiner has considered the IDS filed on July 12, 2022, and has included the signed IDS with a Notice of Allowability mailed August 03, 2022.

Therefore, the petition is dismissed as moot, as the relief request has already been provided.

Any questions regarding this decision should be directed to Timothy Dole, Supervisory Patent Examiner, at 571-272-2229.



/ANDREA L WELLINGTON/
Andrea Wellington, Director
Technology Center 2800

AW/td:sh
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848